Exhibit 10.1

 

LIMITED GUARANTEE

 

LIMITED GUARANTEE, dated as of March 22, 2015 (this “Limited Guarantee”), by
Welsh, Carson, Anderson & Stowe XII, L.P. and Select Medical Corporation (each,
a “Guarantor” and collectively, the “Guarantors”), in favor of Humana Inc., a
Delaware corporation (the “Guaranteed Party”).

 

1.                                      GUARANTEE. To induce the Guaranteed
Party to enter into that certain Stock Purchase Agreement dated as of the date
hereof (the “Purchase Agreement”) by and among MJ Acquisition Corporation, a
Delaware corporation (“Buyer”), Concentra Inc., a Delaware corporation (the
“Company”) and the Guaranteed Party, pursuant to which, upon the terms and
subject to the conditions set forth in the Purchase Agreement, Buyer will
purchase from the Guaranteed Party, 100% of the equity interests of the Company
(the “Transaction”) (capitalized terms used but not defined herein shall have
the meanings given to such terms in the Purchase Agreement), each Guarantor,
intending to be legally bound, hereby absolutely, irrevocably and
unconditionally guarantees to the Guaranteed Party the due and punctual
performance and discharge of its pro rata portion as set forth across from such
Guarantor’s name on Exhibit A (“Pro Rata Portion”) of the payment obligations of
Buyer to the Guaranteed Party (i) under Section 11.3(a) of the Purchase
Agreement to pay the Buyer Termination Fee and (ii) under Section 6.15(c) of the
Purchase Agreement to pay the Financing Cooperation Obligations, in each case,
if, as and when those obligations become payable under the Purchase Agreement
(collectively, the “Guaranteed Obligations”); provided, that in no event shall
the aggregate liability of a Guarantor hereunder exceed such Guarantor’s Pro
Rata Portion of the Guaranteed Obligations (such amount with respect to such
Guarantor, the “Cap”), and this Limited Guarantee may not be enforced against a
Guarantor without giving effect to the Cap (and to the provisions of Sections 7
and 8 hereof). This Limited Guarantee may be enforced only for the payment of
money by each Guarantor up to the Cap.  All payments hereunder shall be made in
lawful money of the United States, in immediately available funds. If Buyer
fails to discharge any portion of the Guaranteed Obligations when due, upon the
Guaranteed Party’s demand each Guarantor’s liability to the Guaranteed Party
hereunder in respect of such portion of the Guaranteed Obligations (up to the
Cap) shall become immediately due and payable, and the Guaranteed Party may at
any time and from time to time, at the Guaranteed Party’s option, and so long as
Buyer has failed to discharge the Guaranteed Obligations, take any and all
actions available hereunder to collect such Guarantor’s liabilities hereunder in
respect of such Guaranteed Obligations, subject to the Cap. In furtherance of
the foregoing, each Guarantor acknowledges that the Guaranteed Party may, in its
sole discretion, bring and prosecute a separate action or actions against each
Guarantor for such Guarantor’s Pro Rata Portion of the unsatisfied Guaranteed
Obligations (subject to the Cap), regardless of whether any such action is
brought against Buyer or whether Buyer is joined in any such action or actions.

 

For the avoidance of doubt, any Guarantor may satisfy any or all of its Pro Rata
Portion of the Guaranteed Obligations (subject to the Cap) with a direct payment
to the Guaranteed Party and in no event will such Guarantor have any obligation
to contribute such amount to the capital of Buyer, and such direct payment will
be considered as satisfaction (to the extent of such payment) of Buyer’s
obligations under Section 11.3 of

 

--------------------------------------------------------------------------------


 

the Purchase Agreement and of such Guarantor’s obligations under this Limited
Guarantee.

 

2.                                      NATURE OF GUARANTEE. Each Guarantor’s
liability hereunder is absolute, unconditional, irrevocable and continuing
irrespective of any modification, amendment or waiver of or any consent to
departure from the Purchase Agreement that may be agreed to by the parties to
the Purchase Agreement in accordance with the terms of the Purchase Agreement.
Without limiting the foregoing, the Guaranteed Party shall not be obligated to
file any claim relating to the Guaranteed Obligations in the event that Buyer
becomes subject to a bankruptcy, reorganization or similar proceeding, and the
failure of the Guaranteed Party to so file shall not affect each Guarantor’s
obligations hereunder. This Limited Guarantee is a guarantee of payment and not
of collection. In the event that any payment to the Guaranteed Party in respect
of any Guaranteed Obligations is rescinded or must otherwise be returned to
Buyer or a Guarantor for any reason whatsoever, a Guarantor shall remain liable
hereunder with respect to its Pro Rata Portion of the unpaid Guaranteed
Obligations (subject to the terms and conditions hereof, including the Cap) as
if such payment had not been made (it being agreed that if such payment is
returned to a Guarantor, the other Guarantor shall have no liability with
respect to such payment).

 

3.                                      CHANGES IN OBLIGATIONS, CERTAIN WAIVERS.
Each Guarantor agrees that the Guaranteed Party may, in its sole discretion, at
any time and from time to time, without notice to or further consent of such
Guarantor, extend the time of payment of any of the Guaranteed Obligations, and
may also enter into any agreement with Buyer for the extension, renewal,
payment, compromise, discharge or release thereof, in whole or in part, without
in any way impairing or affecting such Guarantor’s obligations under this
Limited Guarantee or affecting the validity or enforceability of this Limited
Guarantee. Subject to termination of this Limited Guarantee as provided herein,
each Guarantor agrees that the obligations of such Guarantor hereunder shall not
be released or discharged, in whole or in part, or otherwise affected by:
(a) the failure or delay on the part of the Guaranteed Party to assert any claim
or demand or to enforce any right or remedy against Buyer or such Guarantor;
(b) any change in the time, place or manner of payment of any of the Guaranteed
Obligations, or any waiver, compromise, consolidation or other amendment or
modification of any of the terms or provisions of the Purchase Agreement made in
accordance with the terms thereof; (c) any change in the legal existence,
structure or ownership of Buyer or any other Person now or hereafter liable with
respect to the Guaranteed Obligations or otherwise interested in the
transactions contemplated by the Purchase Agreement; (d) any insolvency,
bankruptcy, reorganization or other similar proceeding instituted by or against
Buyer or any other Person now or hereafter liable with respect to the Guaranteed
Obligations; (e) the existence of any claim, set-off or other right which any
Guarantor may have at any time against Buyer, the other Guarantor or Seller or
any of their respective Affiliates, whether in connection with the Obligations
or otherwise; (f) the adequacy or potential adequacy of any alternative means
the Guaranteed Party may have of obtaining payment related to the Guaranteed
Obligations, and all suretyship defenses generally (other than fraud or willful
misconduct by Seller, defenses to the payment of the Guaranteed Obligations that
are available to Buyer under the Purchase Agreement or breach by Seller of this
Agreement, each of the

 

--------------------------------------------------------------------------------


 

foregoing defenses being retained by the Guarantors) or (g) any lack of validity
or enforceability of the Purchase Agreement or any agreement or instrument
relating thereto. Each Guarantor waives promptness, diligence, notice of the
acceptance of this Limited Guarantee and of the Guaranteed Obligations,
presentment, demand for payment, notice of non-performance, default, dishonor
and protest, notice of any Guaranteed Obligations incurred and all other notices
of any kind (other than notices to Buyer pursuant to the Purchase Agreement),
all defenses which may be available by virtue of any stay, moratorium or other
similar Law now or hereafter in effect or any right to require the marshaling of
assets of Buyer or any other Person now or hereafter liable with respect to the
Guaranteed Obligations. Each Guarantor acknowledges that it will receive
substantial direct and indirect benefits from the transactions contemplated by
the Purchase Agreement and that the waivers set forth in this Limited Guarantee
are knowingly made in contemplation of such benefits.

 

Each Guarantor hereby unconditionally waives any rights that it may now have or
hereafter acquire against Buyer that arise from the existence, payment,
performance, or enforcement of such Guarantor’s obligations under or in respect
of this Limited Guarantee, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Guaranteed Party against
Buyer, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from Buyer, directly or indirectly, in cash or other property or
by set-off or in any other manner, payment or security on account of such claim,
remedy or right, and such Guarantor shall not exercise any such rights in each
case unless and until the Guaranteed Obligations (which shall be subject to the
Cap) shall have been indefeasibly paid in full. If any amount shall be paid to
such Guarantor in violation of the immediately preceding sentence at any time
prior to the payment in full of the Guaranteed Obligations (which shall be
subject to the Cap), such amount shall be received and held in trust for the
benefit of the Guaranteed Party, shall be segregated from other property and
funds of such Guarantor and shall forthwith be promptly paid or delivered to the
Guaranteed Party in the same form as so received (with any necessary endorsement
or assignment) to be credited and applied to payment of the Guaranteed
Obligations until they are paid in full (subject to the Cap).

 

Notwithstanding anything to the contrary contained in this Limited Guarantee or
otherwise, the Guaranteed Party hereby agrees that, in addition to any defenses
of each Guarantor on the basis of a breach of this Limited Guarantee, each
Guarantor shall have all defenses to the payment of its obligations under this
Limited Guarantee (which in any event shall be subject to the Cap) that would be
available to Buyer or any assignee in respect of the Purchase Agreement with
respect to the Guaranteed Obligations (other than bankruptcy or other inability
to pay the Guaranteed Obligations of Buyer).

 

4.                                      REPRESENTATIONS AND WARRANTIES. Each
Guarantor hereby represents and warrants that:

 

(a)                                 it has all requisite power and authority to
execute, deliver and perform this Limited Guarantee and the execution, delivery
and performance of this Limited Guarantee have been duly authorized by all
necessary action and do not contravene any

 

--------------------------------------------------------------------------------


 

provision of such Guarantor’s organizational documents or any Law, decree,
order, judgment or contractual restriction binding on such Guarantor or its
assets;

 

(b)                                 all consents, approvals or authorizations
of, and all filings with and notifications to, any governmental authority
necessary for the due execution, delivery and performance of this Limited
Guarantee by such Guarantor have been obtained or made and all conditions
thereof have been duly complied with in all material respects by such Guarantor,
and no other action by, and no notice to or filing with, any governmental
authority or regulatory body is required in connection with the execution,
delivery or performance of this Limited Guarantee by such Guarantor;

 

(c)                                  assuming due execution and delivery of the
Purchase Agreement by all parties thereto (other than Buyer) and of this Limited
Guarantee by the Guaranteed Party, this Limited Guarantee constitutes a legal,
valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms, subject to bankruptcy, insolvency,
reorganization and other Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles; and

 

(d)                                 such Guarantor has the financial capacity to
pay and perform its obligations under this Limited Guarantee, and all funds
necessary for such Guarantor to fulfill its obligations under this Limited
Guarantee shall be available to such Guarantor for so long as this Limited
Guarantee shall remain in effect in accordance with Section 7  hereof.

 

The Guaranteed Party hereby represents and warrants that:

 

(a)                                                                                
it has all requisite corporate or other power and authority to execute, deliver
and perform this Limited Guarantee, and the execution, delivery and performance
of this Limited Guarantee have been duly authorized by all necessary action and
do not contravene any provision of the Guaranteed Party’s organizational
documents or any Law, decree, order, judgment or contractual restriction
applicable to or binding on the Guaranteed Party or its assets;

 

(b)                                                                                
all consents, approvals or authorizations of, and all filings with and
notifications, to any governmental authority necessary for the due execution,
delivery and performance of this Limited Guarantee by the Guaranteed Party have
been obtained or made and all conditions thereof have been duly complied with in
all material respects by the Guaranteed Party, and no other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required in connection with the execution, delivery or performance of this
Limited Guarantee by the Guaranteed Party; and

 

(c)                                                                                 
assuming due execution and delivery of the Purchase Agreement by all parties
thereto (other than the Guaranteed Party and any of its Affiliates party
thereto) and of this Guarantee by the Guarantor, this Limited Guarantee
constitutes a legal, valid and binding obligation of the Guaranteed Party
enforceable against the Guaranteed Party in accordance with its terms, subject
to bankruptcy, insolvency, reorganization and other Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

--------------------------------------------------------------------------------


 

5.                                      NO ASSIGNMENT. Neither the Guarantors
nor the Guaranteed Party may assign, transfer or delegate its rights, interests
or obligations under or in connection with this Limited Guarantee, in whole or
in part, to any other Person without the prior written consent of the Guaranteed
Party (in the case of an assignment, transfer or delegation by any Guarantor) 
or each Guarantor (in the case of an assignment, transfer or delegation by the
Guaranteed Party) and any purported assignment, transfer or delegation without
such consent shall be null and void; provided, however, that each Guarantor may
assign, transfer or delegate on a secondary basis all or part of its rights,
interests and obligations hereunder, without the prior written consent of the
Guaranteed Party, to any Affiliate (other than Buyer) to which it has allocated
all or a portion of its investment commitment to Buyer; provided, further, that
no such assignment, transfer or delegation shall relieve such Guarantor of its
obligations hereunder as a primary obligor.

 

6.                                      NOTICES. Any notice, request,
instruction or other communication to be given hereunder by any party hereto to
the other shall be in writing and delivered personally or sent by overnight
courier, delivery fees prepaid, by pdf delivered via email or by facsimile:

 

if to :

Select Medical Corporation

4717 Gettysburg Road

Mechanicsburg, PA 17088

Attention: Michael E. Tarvin

Facsimile: (717) 412-9142

Email: mtarvin@selectmedical.com

 

with a copy (which shall not constitute notice) to

 

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104

Attn.: Stephen M. Leitzell, Esq.

Facsimile: (215) 994-2222

Email: stephen.leitzell@dechert.com

 

if to Welsh, Carson, Anderson & Stowe XII, L.P.:

 

Welsh Carson Anderson & Stowe

320 Park Avenue

New York, NY 10022

Attn: Jonathan M. Rather

Facsimile: (212) 893-9575

Email: jrather@welshcarson.com

 

and if to the Guaranteed Party, as provided in the Purchase Agreement (or, in
each case, to such other Persons or addresses as may be designated in writing by
the party hereto to receive such notice as provided above). Any notice, request,
instruction or other communication delivered or required to be delivered or
permitted to be provided

 

--------------------------------------------------------------------------------


 

hereunder shall be deemed given to the receiving party (a) upon actual receipt,
if delivered personally, (b) on the next Business Day after deposit with an
overnight courier, if sent by an overnight courier, delivery fees prepaid,
(c) upon confirmation of successful transmission if sent by facsimile, or
(d) when sent by email (provided, that, if given by facsimile or email, such
notice, request, instruction or other document shall be followed up within one
(1) Business Day by dispatch pursuant to one of the other methods described
herein).

 

7.                                      CONTINUING GUARANTEE. Unless terminated
pursuant to this Section 7, this Limited Guarantee may not be revoked or
terminated and shall remain in full force and effect until the Guaranteed
Obligations have been indefeasibly paid in full (subject to the Cap).
Notwithstanding the foregoing, or anything express or implied in this Limited
Guarantee or otherwise, this Limited Guarantee shall terminate and each
Guarantor shall have no further obligations under or in connection with this
Limited Guarantee as of the earliest of: (a) the Closing, if the Closing occurs;
(b) valid termination of the Purchase Agreement in accordance with its terms in
circumstances where the Buyer Termination Fee or any other Guaranteed
Obligations are not payable (it being agreed that if the Buyer Termination Fee
is not payable in accordance with the Purchase Agreement, the Guaranteed
Obligations shall not exceed the Financing Cooperation Obligations pursuant to
Section 1 hereof) and (c) the twelve (12) month anniversary after the date
hereof (unless, in the case of clauses (b) and (c) above the Guaranteed Party
shall have commenced litigation against any Guarantor under and pursuant to this
Limited Guarantee prior to the twelve (12) month anniversary after the date
hereof, in which case this Limited Guarantee shall terminate only upon the
final, non-appealable resolution of such action and satisfaction by such
Guarantor(s) of any obligations finally determined or agreed to be owed by such
Guarantor(s), consistent with the terms hereof).

 

Notwithstanding the foregoing, or anything express or implied in this Limited
Guarantee or otherwise, in the event that the Guaranteed Party or any of its
Subsidiaries, or any Person claiming by, through or on behalf of any of them,
asserts in any litigation or other proceeding any of the following: (i) that the
provisions of Section 1 hereof limiting each Guarantor’s liability to the Cap or
the provisions of this Section 7 or Section 8 hereof are illegal, invalid or
unenforceable in whole or in part, (ii) that the Guarantors are liable in
respect of the Guaranteed Obligations in excess of or to a greater extent than
the Cap, or (iii) any theory of liability (whether at law or in equity whether
sounding in contract, tort, statute or otherwise) against any Buyer Related
Party (as defined in Section 8 hereof) with respect to this Limited Guarantee,
the equity commitment letter by and between the Guarantors and Buyer, dated as
of the date hereof (the “Equity Commitment Letter”), the Purchase Agreement, or
any other agreement or instrument delivered in connection with this Limited
Guarantee, the Equity Commitment Letter, the Purchase Agreement or any of the
transactions contemplated hereby or thereby, in each case, other than Retained
Claims (as defined in Section 8) asserted by the Guaranteed Party against the
Buyer Related Party(ies) against which such Retained Claims may be asserted
pursuant to Section 8, then: (x) the obligations of each Guarantor under or in
connection with this Limited Guarantee shall terminate ab initio and be null and
void; (y) if any Guarantor has previously made any payments under or in
connection with this Limited Guarantee, such Guarantor shall be entitled to
recover and retain such payments; and (z) neither the Guarantors nor any other
Buyer Related Parties shall have any liability

 

--------------------------------------------------------------------------------


 

whatsoever (whether at law or in equity, whether sounding in contract, tort,
statute or otherwise) to the Guaranteed Party or any other Person in any way
under or in connection with this Limited Guarantee, the Equity Commitment
Letter, the Purchase Agreement, or any other agreement or instrument delivered
in connection with this Limited Guarantee, the Purchase Agreement or the
transactions contemplated hereby or thereby.

 

8.                                      NO RECOURSE. The Guaranteed Party
acknowledges the separate corporate existence of Buyer. The Guaranteed Party
acknowledges and agrees that the sole asset of Buyer is cash in a de minimis
amount and its rights under the Purchase Agreement and that no additional funds
are expected to be contributed to Buyer unless and until the Closing occurs
pursuant to the Purchase Agreement. Notwithstanding anything that may be
expressed or implied in this Limited Guarantee, the Purchase Agreement, the
Equity Commitment Letter or the Confidentiality Agreement (collectively, the
“Transaction Agreements”), or any other agreement or instrument delivered in
connection herewith or therewith, or any statement made, information provided or
action taken in connection with the transactions contemplated by any of the
Transaction Agreements or breach of any Transaction Agreement (this Limited
Guarantee, the other Transaction Agreements and such agreements, instruments,
statements, information, actions, transactions, negotiations, breaches and other
matters collectively, “Transaction-Related Matters”), and notwithstanding any
equitable, common law or statutory right or claim that may be available to the
Guaranteed Party or any of its Affiliates, and notwithstanding the fact that
each Guarantor may be a partnership, by its acceptance of the benefits of this
Limited Guarantee, the Guaranteed Party covenants, acknowledges and agrees, on
behalf of itself and its Affiliates and stockholders, and any Person claiming
by, through or on behalf of any of them, that:

 

(a)                                 no Buyer Related Party has or shall have any
obligations (whether of an equitable, contractual, tort, statutory or other
nature) arising under or relating to any Transaction Related Matter, other than
(i) Buyer’s obligation to make a payment of the Buyer Termination Fee to the
Guaranteed Party under and pursuant to Section 11.3(a) of the Purchase Agreement
and Buyer’s obligation to pay the Financing Cooperation Obligations pursuant to
Section 6.15(c) of the Purchase Agreement, and, without duplication, each
Guarantor’s obligation to guarantee such payment of the Guaranteed Obligations
pursuant to the terms of this Limited Guarantee (subject to the Cap) and to
otherwise comply with the terms of this Limited Guarantee, (ii) without
duplication of the obligations referenced in clause (i) above, the other
obligations of Buyer to perform its obligations under the Transaction Agreements
to which it is a party, on the terms and subject to the conditions thereof
including any limitations of remedies under the Transaction Agreements,
(iii) each Guarantor’s obligation to Buyer to specifically perform its agreement
to make an equity contribution to Buyer pursuant to the Equity Commitment Letter
on the terms and subject to the conditions thereof and (iv) certain Buyer
Related Parties’ obligations under, and pursuant to the terms of, the
Confidentiality Agreement (the specific claims described in clauses (i) through
(iv) in each case against the Person or Persons specified in such clause being
referred to herein, collectively, as the “Retained Claims”);

 

(b)                                 no recourse (whether under an equitable,
contractual, tort, statutory or other claim or theory) under any
Transaction-Related Matter shall be sought or

 

--------------------------------------------------------------------------------


 

had against (and, without limiting the generality of the foregoing, no liability
shall attach to) any Buyer Related Party, whether through Buyer or any other
Person interested in the transactions contemplated by any Transaction Agreement
or otherwise, whether by or through theories of equity, agency, control,
instrumentality, alter ego, domination, sham, single business enterprise,
piercing the veil, unfairness, undercapitalization, or any other attempt to
avoid or disregard the entity form of any Buyer Related Party, by or through a
claim by or on behalf of the Guaranteed Party or any of its Subsidiaries (nor
does the Guaranteed Party intend that any other securityholder of the Guaranteed
Party will have any such rights), by the enforcement of any assessment, by any
legal or equitable proceeding, by virtue of any applicable Law, or otherwise
against any Buyer Related Party, except, in each case, for Retained Claims in
accordance with their respective terms; provided, however, that in the event any
Guarantor (i) consolidates with or merges with any other Person and is not the
continuing or surviving entity of such consolidation or merger or (ii) transfers
or conveys all or a substantial portion of its properties and other assets to
any Person such that the sum of such Guarantor’s remaining net assets plus
uncalled capital is less than the Cap, then Seller may seek recourse, whether by
the enforcement of any judgment or assessment or by any legal or equitable
proceeding or by virtue of any statute, regulation or other applicable Law,
against such continuing or surviving entity or such transferee Person, as the
case may be, but only to the extent of the obligations of such Guarantor
hereunder and subject to the limitations herein (including the Cap); and

 

(c)                                  neither the Guaranteed Party nor any of its
Affiliates or stockholders has relied on any statement, representation or
warranty or assurance made by, or any action taken by, any Person in connection
with a Transaction-Related Matter, other than those made by (i) each Guarantor
in this Limited Guarantee and/or the Equity Commitment Letter and (ii) Buyer in
the Transaction Agreements to which it is a Party.

 

The Retained Claims, in each case in accordance with their respective terms,
shall be the sole and exclusive remedy (whether at law or in equity, whether
sounding in contract, tort, statute or otherwise) of the Guaranteed Party and
its Subsidiaries against any or all of the Buyer Related Parties, in respect of
any claims, liabilities or obligations arising in any way under or relating in
any way to any Transaction-Related Matter, and shall in all events be subject to
Section 11.3 of the Purchase Agreement.

 

As used herein, the terms “Buyer Related Party” or “Buyer Related Parties” means
each Guarantor and any and all former, current or future direct or indirect
holders of any equity, general or limited partnership or limited liability
company interests, controlling persons, incorporators, directors, officers,
employees, agents, attorneys, members, managers, management companies, portfolio
companies, general or limited partners, stockholders, representatives, assignees
or Affiliates of such Guarantor (including but not limited to Buyer) and any and
all former, current or future direct or indirect holders of any equity, general
or limited partnership or limited liability company interests, controlling
persons, incorporators, directors, officers, employees, agents, attorneys,
members, managers, management companies, portfolio companies, general or limited
partners, stockholders, representatives, assignees or Affiliates of any of the

 

--------------------------------------------------------------------------------


 

foregoing, and any and all former, current or future direct or indirect heirs,
executors, administrators, trustees, representatives, successors, assigns or
agents of any of the foregoing, and the Financing Sources and the Financing
Parties.

 

For the avoidance of doubt, nothing herein is intended or shall be construed to
affect the rights of Buyer or each Guarantor against any Financing Source.

 

9.                                      GOVERNING LAW; JURISDICTION. THIS
LIMITED GUARANTEE, THE RIGHTS OF THE PARTIES UNDER OR IN CONNECTION HEREWITH OR
THE TRANSACTIONS CONTEMPLATED HEREBY, AND ALL ACTIONS OR PROCEEDINGS ARISING OUT
OF OR RELATED TO ANY OF THE FOREGOING, SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW THAT OTHERWISE MIGHT CAUSE THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION. Each party hereto agrees that it shall bring,
maintain and defend any such action or proceeding exclusively in the State of
New York, New York County, or if but only if such Court does not have subject
matter jurisdiction, the state or federal courts of the State of New York (as
just described, the “Chosen Courts”), and solely in connection with such actions
or proceedings: (i) irrevocably submits to the exclusive jurisdiction of the
Chosen Courts; (ii) waives any objection to laying venue in any such action or
proceeding in the Chosen Courts; (iii) waives any objection that the Chosen
Courts are an inconvenient forum or do not have jurisdiction over any party
hereto; and (iv) agrees that service of process upon such party in any such
action or proceeding shall be effective if effected pursuant to the Laws of the
State of New York or in accordance with Section 6 of this Limited Guarantee
(other than by facsimile or email transmission). Notwithstanding the immediately
preceding sentence, a party may commence any action in a court other than the
Chosen Courts solely for the purpose of enforcing an order or judgment issued by
any Chosen Court.

 

10.                               WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES
AND AGREES THAT ANY ACTION OR PROCEEDING CONTEMPLATED BY SECTION 9  HEREOF IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUCH ACTION OR PROCEEDING. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT: (i) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF SUCH ACTION OR PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER; (ii) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER; (iii) IT MAKES THIS WAIVER VOLUNTARILY; AND (iv) IT HAS BEEN
INDUCED TO ENTER INTO THIS LIMITED GUARANTEE BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10. A COPY OF THIS PROVISION MAY BE
FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT IRREVOCABLY TO WAIVE THE RIGHT TO TRIAL BY JURY IN ANY
SUCH ACTION AND THAT ANY SUCH ACTION WILL INSTEAD BE

 

--------------------------------------------------------------------------------


 

TRIED BY A JUDGE SITTING WITHOUT A JURY.

 

11.                               COUNTERPARTS. This Limited Guarantee shall not
be effective until it has been executed and delivered by all parties hereto.
This Limited Guarantee may be executed by facsimile or electronic transmission
in pdf format, and in one or more counterparts, and by the different parties
hereto in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement.

 

12.                               THIRD PARTY BENEFICIARIES. This Limited
Guarantee shall be binding upon, inure solely to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns, and nothing express or implied in this Limited Guarantee is intended
to, or shall, confer upon any other Person any benefits, rights or remedies
under or by reason of, or any rights to enforce or cause the Guaranteed Party to
enforce, the obligations set forth herein; except that as a material aspect of
this Limited Guarantee the parties intend that all Buyer Related Parties other
than each Guarantor shall be, and such Buyer Related Parties are, intended third
party beneficiaries of this Limited Guarantee who may rely on and enforce the
provisions of this Limited Guarantee that bar the liability, or otherwise
protect the interests, of such Buyer Related Parties.

 

13.                               CONFIDENTIALITY. This Limited Guarantee shall
be treated as confidential and is being provided to the Guaranteed Party solely
in connection with the transactions contemplated by the Transaction Agreements.
This Limited Guarantee may not be used, circulated, quoted or otherwise referred
to in any document, except with the written consent of each Guarantor and the
Guaranteed Party; provided that no such written consent is required for any
disclosure of the existence or content of this Limited Guarantee by the
Guaranteed Party or a Guarantor: (a) to its Affiliates and its representatives;
or (b) to the extent required by Law or required in connection with the
enforcement of rights under this Guarantee and the Purchase Agreement.

 

14.                               MISCELLANEOUS.

 

(a)                                 This Limited Guarantee (together with the
Equity Commitment Letter and the Purchase Agreement) constitutes the entire
agreement with respect to the subject matter hereof and supersedes any and all
prior discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, among each Guarantor or any of their
respective Affiliates, on the one hand, and the Guaranteed Party or any of its
Affiliates or stockholders, on the other hand. No amendment, supplementation,
modification or waiver of this Limited Guarantee or any provision hereof shall
be enforceable unless approved by the Guaranteed Party and each Guarantor in
writing.

 

(b)                                 Any term or provision of this Limited
Guarantee that is invalid or unenforceable in any jurisdiction shall be, as to
such jurisdiction, ineffective solely to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction; provided,
however, that this Limited Guarantee may not be enforced without giving effect
to the

 

--------------------------------------------------------------------------------


 

limitation of the amount payable by the Guarantors hereunder to the Cap provided
in Section 1 hereof and to the provisions of Sections 7 and 8 hereof. Each party
hereto covenants and agrees that it shall not assert, and shall cause its
respective Affiliates and representatives not to assert, that this Limited
Guarantee or any part hereof is invalid, illegal or unenforceable in accordance
with its terms.

 

(c)                                  The descriptive headings herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Limited Guarantee.

 

(d)                                 All parties acknowledge that each party and
its counsel have reviewed this Limited Guarantee and that any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Limited
Guarantee.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Guarantors and the Guaranteed Party has caused
this Limited Guarantee to be executed and delivered as of the date first written
above by its officer or representative thereunto duly authorized.

 

 

SELECT MEDICAL CORPORATION

 

 

 

 

By:

/s/ Martin F. Jackson

 

Name:

Martin F. Jackson

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

WELSH, CARSON, ANDERSON & STOWE XII, L.P.

 

 

 

 

By:

/s/ D. Scott Mackesy

 

Name:

D. Scott Mackesy

 

Title:

Managing Member

 

 

 

 

 

 

 

HUMANA INC.

 

 

 

 

 

 

 

By:

/s/ Brian A. Kane

 

Name:

Brian A. Kane

 

Title:

Senior Vice President & Chief Financial Officer

 

[LIMITED GUARANTEE SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Guarantors

 

 

 

SELECT MEDICAL CORPORATION

 

50.1

%

WELSH, CARSON, ANDERSON & STOWE XII, L.P.

 

49.9

%

TOTAL

 

100

%

 

--------------------------------------------------------------------------------